1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10                                                Case No. 16-cr-00017-DMS (BLM)
      UNITED STATES of AMERICA,
11                                                ORDER GRANTING
                  Plaintiffs,                     DEFENDANT’S MOTION TO
12                                                SET A DATE FOR OSC
                                                  HEARING, ORDER
13    DIANA SANCHEZ,                              DISCLOSURE OF POLICE
                                                  REPORTS TO THE DEFENSE,
14                Defendant.                      AND ISSUE A WRIT OF HABEAS
                                                  CORPUS AD PROSEQUENDUM
15
16
17
18         Pending before the Court is Defendant Diana Sanchez’s Motion to Set a Date
19   for OSC Hearing, Order Disclosure of Police Reports to the Defense, and Issue a
20   Writ of Habeas Corpus ad Prosequendum. (ECF No. 86.) The government does
21   not oppose the motion.1 (ECF No. 87.)
22                                           I.
23                                  BACKGROUND
24         On March 3, 2016, Defendant pled guilty to conspiracy to distribute
25   methamphetamine. (ECF No. 24.) The Court sentenced her to 37 months in custody
26   to be followed by 3 years of supervised release on June 3, 2016. (ECF No. 43.)
27
28

                                             –1–                   16-cr-00017-DMS (BLM)
1          On December 5, 2019, Defendant admitted to violating the terms of her
 2   supervised release. (ECF Nos. 62–63.)            The Court accordingly revoked her
 3   supervised release and sentenced her to 5 months in custody consecutive to her state
 4   sentence to be followed by 2 years of supervised release. (Id.)
 5         On September 17, 2020, United States Probation requested a warrant alleging
 6   Defendant was arrested for possession of methamphetamine and drug paraphernalia
 7   in violation of California law. (ECF No. 83.) Probation further alleges that
 8   Defendant failed a drug test, failed to comply with drug treatment program rules,
 9   associated with a felon, and failed to report police contact to Probation. (Id.) The
10   Court issued a bench warrant for those violations on September 18, 2020. (ECF No.
11   84.) Probation then filed an amended request on November 18, 2020 specifying the
12   precise amount of methamphetamine with which Defendant had been apprehended
13   (79.29 grams), and alleging both that Defendant had been arrested on an outstanding
14   warrant and that the San Diego County District Attorney’s Office had filed criminal
15   charges against Defendant for the state law violations. (ECF No. 85.)
16         Defendant was arrested for these offenses on October 3, 2020. (Id.) She is
17   currently in local custody at the Las Colinas Detention and Reentry Facility in
18   Santee, CA. (Id.)        Defendant was convicted of possession for sale of
19   methamphetamine on December 23, 2020. (ECF No. 86-1, Ex. B.) She was
20   sentenced to a stipulated 2-year term based on a pre-plea agreement that her
21   “[c]ustody time may be served concurrent with any Federal Probation violation
22   resulting from the offense.” (Id.) The San Diego County Sheriff’s Office projects
23   that Defendant will be released from state custody on October 3, 2021. (ECF No.
24   86-1, Ex. A)
25                                              II.
26                                          ORDER
27         The Court has the authority to issue a writ of habeas corpus ad prosequendum
28   directing state prison officials to deliver a prisoner to federal custody to face pending

                                                –2–                     16-cr-00017-DMS (BLM)
1    charges. Carbo v. United States, 364 U.S. 611, 616–20 (1961). Defendant argues
 2   failure to grant such a writ in this case would violate her rights to due process under
 3   the Fifth and Fourteenth Amendments to the United States Constitution. (ECF No.
 4   86, at 4–5.) The government does not oppose the issuance of the requested writ, but
 5   argues that the Court’s refusal to grant a writ in this case would not implicate
 6   Defendant’s due process rights. (ECF No. 87, at 2–5.) However, the Court need not
 7   resolve this dispute to rule on the present motion. Considering the government’s
 8   non-opposition to Defendant’s motion and the considerable judicial efficiency
 9   issuing such a writ would confer, the Court hereby issues a writ of habeas corpus ad
10   prosequendum. Defendant shall be produced for an OSC hearing before this Court
11   on July 2, 2021 at 11:00 a.m. The Court further orders United States Probation to
12   disclose any police reports related to Defendant’s case to the defense.
13
14         IT IS SO ORDERED.
15    Dated: June 2, 2021                        _____________________________
                                                 Hon. Dana M. Sabraw
16
                                                 United States Chief District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                               –3–                     16-cr-00017-DMS (BLM)
